Allowability Notice
This communication is responsive to amendment filed on 2/23/2021. The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims:
Claims 1-12 and 15-25 are allowed.
Claims 1, 3-9, 13 and 21 were amended.
Claims 13-14 were canceled.

Reasons for Allowance
3.	Claims 1-12 and 15-25 are allowed.
The following is an examiner's statement of reasons for allowance: 
In interpreting the current claims, in light of the Specification filed on 09/22/2017, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Specifically, the prior art of record, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in the independent Claims.
Prior art does not teach claims 1, 9, 15 or 21 as a whole including the limitation “…associated event schedule to include event timing…expectation of contact from devices determined based at least in part on the event schedule…and the context analyzer is to at least confirm the mobile data is received congruent with at least a portion of a context for the beacon validate the context based at least in part on the expectation of contact for the beacon, and may log an exception if the expectation is not 
The closest prior art is Graves US 2016/0277999 and Morgan US 2017/0111763. However, prior art still fails to teach claims 1, 9, 15 or 21 as a whole including the limitation “…associated event schedule to include event timing…expectation of contact from devices determined based at least in part on the event schedule…and the context analyzer is to at least confirm the mobile data is received congruent with at least a portion of a context for the beacon validate the context based at least in part on the expectation of contact for the beacon, and may log an exception if the expectation is not met, wherein the expectation includes whether contact is received during the event timing associated with the beacon…” 
Note that Claims 9, 15 or 21 are substantially similar to Claim 1, thus the same rationale applies with respect to prior art and allowance.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455